Announcement by the President
As you know, a large number of French trade unions have officially announced their intention to strike on Thursday, namely, on 23 September 2010. The strike action will include public transport workers and will begin on Wednesday, 22 September, at 22:00. We have also received information that the strike may even start two hours earlier, namely at 20:00. The Conference of Presidents has decided that Parliament will follow its normal work schedule and that this month's part-session will end, as planned, after the vote on Thursday.
The strike will have an impact on air and rail services, as well as public transport services, including buses and trams, in France. It may, therefore, become impossible to ensure the same access to transport that we have enjoyed to date. However, we have taken all the necessary measures to provide you with transport which will enable you to return home. The first arrangements have been made, although there are more to come.
The initial arrangements are as follows. The chartered Thalys train will circulate as usual, and the bus shuttle service between the European Parliament and the train station will be guaranteed. That has already been arranged. Travel to various airports outside of French territory will be provided by our services. The College of Quaestors has already issued a communication containing details of additional resources to allow the current travel restriction of 20 km for vehicles used on official business to be lifted, in order to facilitate travel to airports in Switzerland and Germany. The 20 km limit which applies to the European Parliament's official vehicles will therefore be lifted. You will be able to travel further in those vehicles. The Strasbourg municipal authorities will make an announcement this week and will keep MEPs up to date on all alternative means of transport.
The Bureau of the European Parliament will meet today at 18:30. We will discuss, step by step and in detail, how we can best ensure that Members can travel from the European Parliament in Strasbourg to their homes. You will receive an e-mail containing information on this issue tomorrow morning. If we receive any new information, I will contact you again on Wednesday morning. The first in-depth information will be sent to you by e-mail before noon tomorrow and you may receive additional information on Wednesday morning. If we receive any information from the Strasbourg municipal authorities, I will also pass it on to you immediately. We will continue to monitor the situation in order to ensure that you get home without difficulties. I would like to remind you that this information is preliminary. We will provide you with further information tomorrow and the following day.
Mr President, thank you for the announcement you made today. People across the whole of Europe and, in particular, in my country, the United Kingdom, will be appalled at what a mess we are in. We come to Strasbourg once a month - twice this month - to sit, which is a complete and utter farce. The voting could take place quite easily in Brussels when we are there. The extra cost every time we come is millions and millions of euros, throughout a period of time. Surely the time has now come for us to wake up - for you to wake up, and for this Parliament to wake up - to the fact that we should not meet in this place at all.
(Applause)
I would like to point out to my fellow Member that the matter is unrelated to today's discussion. We are discussing technical matters, namely how to reach our destinations on Thursday. The issue you have raised is an entirely different problem. It relates to the treaties, to agreements within the European Union, and has no bearing on the matter at hand.
(IT) Mr President, ladies and gentlemen, I would just like to add that Strasbourg, in comparison to Brussels, has the advantage that it borders Germany and therefore it is much easier to find alternative means of transport than in Brussels.
That completes this item. I would like to repeat that further information on this subject will be provided on Tuesday and Wednesday.